t c memo united_states tax_court michael f jane h connor petitioners v commissioner of internal revenue docket no david j bohl for petitioners christa a gruber for respondent memorandum opinion pajak special_trial_judge this case sec_7443a and rule sec_180 sec_181 and references are to the internal_revenue_code years in issue all rule references are to of practice and procedure respondent filed date was heard pursuant to all section in effect for the the tax_court rules - - respondent determined the following deficiencies and accuracy-related_penalties accuracy---related penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number the issues we must decide are whether respondent properly recharacterized rental income petitioners received during the taxable years at issue as nonpassive_income pursuant to sec_469 and whether petitioners are liable for accuracy-related_penalties for the taxable years at issue the parties submitted this case fully stipulated pursuant to rule and the stipulated facts are so found petitioners resided in mukwonago wisconsin at the time they filed their petition on date petitioner jane h connor ms connor lessor executed a 3-year standard office lease lease with michael f connor d d s s c lessee through petitioner michael f connor dr connor dr connor is the president and a shareholder of a personal_service_corporation named michael f connor d d s s c the office was located pincite rochester street mukwonago wisconsin rochester street building the terms of the lease required the lessee to make monthly rental payments in the amount of dollar_figure for a total rent of dollar_figure for the 3-year period ending date on date ms connor executed an addendum to lease dated date addendum with michael f connor d d s s c the addendum provides that this lease will continue in force between michael f connor d d s s c lessee and jane h connor lessor until either party terminates such with written notice of days rental increase can be made only upon agreement of both parties during and ms connor owned the rochester street building and rented it to michael f connor d d s s c on date a portion of michael f connor d d s s c was sold for dollar_figure to dr mckeever dr connor practiced dentistry at the rochester street building in and he was employed full-time by drs connor mckeever s c in and dr connor received wages in the amounts of dollar_figure and dollar_figure respectively from drs connor mckeever s c on their and schedules e supplemental income and loss petitioners reported rents received from michael f connor d d s s c in the amounts of dollar_figure and dollar_figure for and respectively from the rental of the rochester street building after deducting expenses petitioners reported income in the amounts of dollar_figure and dollar_figure for and respectively from the rental of the rochester street building petitioners also reported rental real_estate losses in the amounts of dollar_figure and dollar_figure for and respectively - - from the rental of another property listed as jefferson manor apartments they reported carryover passive losses of dollar_figure and dollar_figure for and respectively petitioners used dollar_figure and dollar_figure of the passive losses to offset the rochester street building rent and reduced the amounts of rent to the amounts of dollar_figure and dollar_figure for and respectively petitioners further reduced the amounts of rent to dollar_figure for both years after deduction of passive losses from a partnership listed as dodge corners inv cl in the amounts of dollar_figure and dollar_figure for and respectively thus petitioners used total passive losses of dollar_figure dollar_figure dollar_figure and dollar_figure dollar_figure dollar_figure to offset the rental incomes from the rochester street building for and respectively respondent determined that the rental profits from the rochester street building are nonpassive_income and therefore were not allowable to offset petitioners' passive losses as respondent stated in the notice_of_deficiency on schedule e of your and sic returns you reported net profits from your rental properties in the amounts of dollar_figure in and dollar_figure in you treated these profits as passive_income which you than sic used to offset passive losses it has been determined that these rental net profits are nonpassive_income and therefore unallowable to offset your passive losses therefore your taxable incomes for and are increased by dollar_figure and dollar_figure respectively respondent also adjusted petitioners' itemized_deductions for both years child_care_credit for and the exemptions deduction for respondent also determined that petitioners were liable for the accuracy-related_penalties for both years respondent used the recharacterization rule_of sec_1_469-2 income_tax regs to characterize petitioners' income from the lease as nonpassive under this rule an amount of the taxpayer's gross rental_activity income for the taxable_year from an item of property equal to the net rental_activity income for the year from that item of property is treated as not from a passive_activity if the property-- is rented for use in a trade_or_business activity in which the taxpayer materially participates for the taxable_year the recharacterization rule was issued on date and it reads nearly verbatim as it appeared when it was proposed on date see 111_tc_215 petitioners argue that the recharacterization rule does not apply for the subject years to recharacterize their income from the lease because petitioners state the effective date and transition_rules in sec_1_469-11 income_tax regs operate to prevent characterizing dr connor as a material participant of the dental activity of his personal_service_corporation sec_1_469-11 income_tax regs provides in relevant part s sec_1_469-11 effective date and transition_rules --- a generally applicable effective dates except as otherwise provided in this section-- _ - the rules contained in sec_1_469-1 sec_1_469-1t sec_1_469-2 sec_1_469-2t sec_1_469-3 sec_1_469-3t sec_1_469-4 sec_1_469-5 and sec_1_469-5t apply for taxable years ending after date b additional effective dates--- application of amendments for taxable years beginning before date for taxable years that end after date and begin before date a taxpayer may determine tax_liability in accordance with project ps-1-89 published pincite_1_cb_1219 project ps-1-89 supra generally contains the second set of regulations that the commissioner issued to define the word activity see schwalbach v commissioner supra pincite for a detailed discussion of the three sets of regulations which the commissioner issued on that subject and the effective date rule in sec_1_469-11 income_tax regs petitioners rely on the fact that the second set of regulations made no mention of attributing the activity of a corporation to a shareholder see fed reg date and that the first set of regulations provided that a taxpayer's activities do not include operations that a taxpayer conducts through one or more entities other than passthrough entities see sec_1_469-4t b temporary income_tax regs fed reg date according to petitioners the fact that the second set of regulations did not - specifically disavow the rule_of nonattribution as stated in the first set of regulations means that the nonattribution rule continued to apply up until the time that the commissioner issued the third set of regulations which provided explicitly that a taxpayer's activities include those conducted through c corporations that are subject_to sec_469 sec_1_469-4 income_tax regs we disagree with petitioners' assertion that dr connor cannot be a material participant of the dental activity of his personal_service_corporation in a taxable_year for which the effective date and transition_rules apply in schwalbach v commissioner supra a setting strikingly similar to the setting at hand the taxpayers argued similarly that the effective date and transition_rules of sec_1_469-11 income_tax regs coupled with no mention of attribution in the second set of regulations allowed them to apply a nonattribution rule similar to that appearing in the first set of regulations we disagreed see id pincite petitioners' attempt to dismiss as dicta our guick disposition of that issue is unavailing that the taxpayers in schwalbach could not escape the moorings of the attribution rule flowed naturally from our discussion of the primary issue as we had observed an attribution rule appears in the third set of regulations the preamble to those regulations clarifies that the silence as to attribution in the second set of regulations indicates that attribution was meant to --- - apply and an attribution rule in sec_469 is consistent with that section and its legislative_history id pincite the same result follows here because dr connor could and did materially participate in the dental activity of his personal_service_corporation the recharacterization rule_of sec_1_469-2 income_tax regs operates during the subject years to characterize petitioners' income from the lease as nonpassive we sustain respondent's determination on this issue finally we must decide whether petitioners are liable for accuracy-related_penalties for the years in issue sec_6662 imposes an accuracy-related_penalty in the amount of percent of the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations sec_6662 and b negligence is any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6662 sec_1_6662-3 income_tax regs moreover negligence is the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances 85_tc_934 disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs under sec_6664 no penalty will be imposed with respect to any portion of any underpayment if it is shown that --- - there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion this determination is based on all of the facts and circumstances sec_1_6664-4 income_tax regs on the record before us we find that there was reasonable_cause for petitioners to take the position they did and that they acted in good_faith with respect to that position accordingly we find that the penalties under sec_6662 should not be imposed with respect to the years in issue we have considered all arguments made by the parties and to the extent not discussed above we find these arguments to be without merit or irrelevant decision will be entered for respondent as to the deficiencies and for petitioners as to the accuracy-related_penalties
